04/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0154


                                          DA 20-0154
                                                                 NLED
 STATE OF MONTANA,
                                                                APR 0 6 2021
                Plaintiff and Appellee,                      Bowen Greenwood
                                                           Clerk of Supreme Court
       v.                                                     RtatF,   IvInntana

                                                                  ORDER
 TYLER GHARRETT WILKINSON,
                                                                     tr:7
                Defendant and Appellant.
                                                                     APR 0 6 2021
                                                                  Bowen Greenvvood
                                                                                 Court
                                                                Clerk of Supreme
                                                                   State of Montana


      By prior notice, Appellant Tyler Gharrett Wilkinson (Wilkinson) appealed his
January 2020 judgment of conviction and sentence in the Montana Twenty-First Judicial
District Court, Ravalli County, Cause No. DC-19-82. By stipulated motion filed March 26,
2021, the parties jointly stipulate and move for an order of this Court dismissing
Wilkinson's pending appeal and remanding to the District Court for entry of a superseding
amended judgment omitting the previously assessed $800 public defender fee.
      Accordingly, finding good cause in the interests ofjustice thereon,
      IT IS ORDERED that the parties' stipulated motion is hereby GRANTED.
Wilkinson's pending appeal is hereby DISMISSED and this matter is REMANDED with
instruction to the District Court for entry ofa superseding amended judgment ofconviction
and sentence in the underlying matter omitting the previously assessed $800 public
defender fee.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
parties' respective cotw
                       , 1 of record.
      DATED this4z. day of April, 2021.

                                                   "4.4      1
                                                            ""::Q  0
                                                                   0/
                                                     Chief Justice
    Justices




2